Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 1 of 42 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   –––––––––––––––––––––––––––––––––––––––––                   x
   Margherite Palazzo, individually and on                     :
   behalf of all others similarly situated,                    :
                                                               :   Case No.
                   Plaintiffs,                                 :
   v.                                                          :
                                                               :
                                                               :
   Honeydew Products LLC,                                      :   CLASS ACTION COMPLAINT
                                                               :
                                                               :     JURY TRIAL DEMANDED
                   Defendant.                                  :
                                                               :
                                                               :
   –––––––––––––––––––––––––––––––––––––––––                   x

        Plaintiff, Margherite Palazzo (hereinafter “Plaintiff”), individually and on behalf of all

others similarly situated, by her attorneys, alleges the following upon information and belief,

except for those allegations pertaining to Plaintiff, which are based on personal knowledge:

                                 NATURE OF THE ACTION

        1.      This action seeks to remedy the deceptive and misleading business practices of

Honeydew Products LLC (hereinafter “Defendant”) with respect to the marketing and sales of

Defendant Honeydew Products LLC’s Honeydew and Pet Pleasant products throughout the State

of New York and throughout the country. The Honeydew and Pet Pleasant products include the

following products (hereinafter the “Products”):

             ● Honeydew Natural Scar Cream;

             ● Honeydew Natural Aloe Shampoo for Men & Women;

             ● Honeydew Natural Dandruff Shampoo for Kids;

                                                   1
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 2 of 42 PageID #: 2




            ● Honeydew Natural Coconut Cream Skin Softening Body Butter;

            ● Honeydew EcoHot Natural Hot Cream;

            ● Pet Pleasant Lavender Oatmeal Pet Shampoo;

            ● Pet Pleasant Nourishing Lavender Pet Spray;

            ● Honeydew Tea Tree Rosemary Shampoo;

            ● Honeydew Lemon Sage Oily Hair Shampoo with Tea Tree & Rosemary

               Infusions;

            ● Honeydew Very Vanilla Edible Massage Oil;

            ● Pet Pleasant Lavender Vanilla Oatmeal Pet Shampoo;

            ● Honeydew Edible Massage Oil.

       2.      Defendant manufactures, sells, and distributes the Products using a marketing and

advertising campaign centered around claims that appeal to health-conscious consumers, i.e., that

its Products are “Natural” and/or “100% Natural;” however, Defendant's advertising and

marketing campaign is false, deceptive, and misleading because the Products contain non-natural,

synthetic ingredients.

       3.      Plaintiff and those similarly situated (“Class Members”) relied on Defendant's

misrepresentations that the Products are “Natural” and/or “100% Natural” when purchasing the

Products. Plaintiff and Class Members paid a premium for the Products based upon their “Natural”

and/or “100% Natural” representations. Given that Plaintiff and Class Members paid a premium

for the Products based on Defendant's misrepresentations that they are “Natural” and/or “100%

Natural,” Plaintiff and Class Members suffered an injury in the amount of the premium paid.

                                               2
    Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 3 of 42 PageID #: 3




         4.      Defendant's conduct violated and continues to violate, inter alia, New York

General Business Law §§ 349 and 350 and the Magnuson-Moss Warranty Act. Defendant

breached and continues to breach its warranties regarding the Products. Defendant has been and

continues to be unjustly enriched. Accordingly, Plaintiff brings this action against Defendant on

behalf of herself and Class Members who purchased the Products during the applicable statute of

limitations period (the “Class Period”).

                                       FACTUAL BACKGROUND

         5.      Consumers have become increasingly concerned about the effects of synthetic and

chemical ingredients in food, cleaning products, bath and beauty products, pet products, and

everyday household products. Companies such as Defendant have capitalized on consumers’

desire for purportedly “natural products.” Indeed, consumers are willing to pay, and have paid, a

premium for products branded “natural” over products that contain synthetic ingredients. In 2015,

sales of natural products grew 9.5% to $180 billion. 1 Reasonable consumers, including Plaintiff

and Class Members, value natural products for important reasons, including the belief that they

are safer and healthier than alternative products that are not represented as natural.




1
  Natural Products Industry Sales up 9.5% to $180bn Says NBJ, FOOD NAVIGATOR, http://www.foodnavigator-
usa.com/Markets/EXPO-WEST-trendspotting-organics-natural-claims/(page)/6; see also Shoshanna Delventhal,
Study Shows Surge in Demand for “Natural” Products, INVESTOPEDIA (February 22, 2017),
http://www.investopedia.com/articles/investing/022217/study-shows-surge-demand-natural-products.asp (Study by
Kline Research indicated that in 2016, the personal care market reached 9% growth in the U.S. and 8% in the U.K.
The trend-driven natural and organic personal care industry is on track to be worth $25.1 million by 2025); Natural
living: The next frontier for growth? [NEXT Forecast 2017], NEW HOPE NTWORK (December 20, 2016),
http://www.newhope.com/beauty-and-lifestyle/natural-living-next-frontier-growth-next-forecast-2017.




                                                         3
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 4 of 42 PageID #: 4




       6.     Despite the Products containing a number of synthetic ingredients, Defendant

markets the Products as being “Natural” and/or “100% Natural.” The Products’ labeling is

depicted below:




                                            4
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 5 of 42 PageID #: 5




                        Honeydew Natural Scar Cream




                            Synthetic Ingredients:

                                   Glycerin
                               Glyceryl Stearate
                              Potassium Sorbate
                            Tocopherol (Vitamin E)
                                Xanthan Gum
                               Phenoxyethanol
                               Disodium EDTA
                                      5
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 6 of 42 PageID #: 6




               Honeydew Natural Aloe Shampoo for Men & Women




                            Synthetic Ingredients:

                            Cocamidopropyl Betaine
                               Lauryl Glucoside
                               Coco-Glucoside
                                Glyceryl Oleate
                                   Glycerin
                                 D-Panthenol
                                      6
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 7 of 42 PageID #: 7




                 Honeydew Natural Dandruff Shampoo for Kids




                            Synthetic Ingredients:

                            Cocamidopropyl Betaine
                               Lauryl Glucoside
                               Coco-Glucoside
                                Glyceryl Oleate
                                   Glycerin
                                 D-Panthenol
                                      7
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 8 of 42 PageID #: 8




           Honeydew Natural Coconut Cream Skin Softening Body Butter




                             Synthetic Ingredients:

                                    Glycerin
                                Glyceryl Stearate
                                Cetearyl Alcohol
                               Potassium Sorbate
                             Tocopherol (Vitamin E)
                                 Xanthan Gum
                                Phenoxyethanol
                                Disodium EDTA
                                       8
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 9 of 42 PageID #: 9




                     Honeydew EcoHot Natural Hot Cream




                            Synthetic Ingredients:

                                    Menthol
                               Cetearyl Alcohol
                               Glyceryl Stearate
                          Caprylic/Capric Triglyceride
                               Sodium Benzoate
                                  Tocopherol




                                       9
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 10 of 42 PageID #: 10




                   Pet Pleasant Lavender Oatmeal Pet Shampoo




                             Synthetic Ingredients:

                             Cocamidopropyl Betaine
                                Lauryl Glucoside
                                Coco-Glucoside
                                 Glyceryl Oleate
                                    Glycerin
                                  D-Panthenol
                                       10
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 11 of 42 PageID #: 11




                    Pet Pleasant Nourishing Lavender Pet Spray




                              Synthetic Ingredients:

                                Lauryl Glucoside
                                    Glycerin
                                 Glycerol Oleate
                                Potassium Sorbate
                                Sodium Benzoate
                                        11
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 12 of 42 PageID #: 12




                     Honeydew Tea Tree Rosemary Shampoo




                                           Side of Product’s Package

                             Synthetic Ingredients:

                             Cocamidopropyl Betaine
                                Lauryl Glucoside
                                Coco-Glucoside
                                 Glyceryl Oleate
                                    Glycerin
                                  D-Panthenol
                                      12
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 13 of 42 PageID #: 13




    Honeydew Lemon Sage Oily Hair Shampoo with Tea Tree & Rosemary Infusions




                              Synthetic Ingredients:

                             Cocamidopropyl Betaine
                                Lauryl Glucoside
                                Coco-Glucoside
                                 Glyceryl Oleate
                                    Glycerin
                                  D-Panthenol
                                       13
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 14 of 42 PageID #: 14




                    Honeydew Very Vanilla Edible Massage Oil




                             Synthetic Ingredients:

                             Tocopherol (Vitamin E)
                                      14
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 15 of 42 PageID #: 15




                Pet Pleasant Lavender Vanilla Oatmeal Pet Shampoo




                                             Side of Product’s Packaging

                              Synthetic Ingredients:

                             Cocamidopropyl Betaine
                                Lauryl Glucoside
                                Coco-Glucoside
                                 Glyceryl Oleate
                                    Glycerin
                                  D-Panthenol
                                       15
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 16 of 42 PageID #: 16




                          Honeydew Edible Massage Oil




                             Synthetic Ingredients:

                             Tocopherol (Vitamin E)
                                      16
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 17 of 42 PageID #: 17




          7.       The “About” section of Defendant’s website states:

                   Natural Ingredients, Effective Products
                   Many brands offer natural ingredients, but their finished
                   products simply do not live up to their billing. Other brands
                   develop effective but dangerous products, utilizing
                   chemicals and unsafe ingredients in in their formulation. At
                   Honeydew, we offer the best of both worlds: natural
                   products that work well – while keeping you and the
                   environment safe. 2

          8.       Defendant's representations that the Products are “Natural” and/or “100% Natural,”

are false, misleading, and deceptive because the Products contain multiple ingredients that are, as

explained below, synthetic.

               a. Xanthan Gum is a polysaccharide derived from the fermentation of sugars by

                   anthomonas campeseri bacterium and purification using isopropyl alcohol. It is

                   listed as a synthetic ingredient by federal regulation and is typically used as a

                   thickening or stabilizing agent in beverages and as emulsifiers in salad dressings.

                   See 7 C.F.R. § 205.605(b). A 2012 article in the Journal of Pediatrics noted that

                   the U.S. Food & Drug Administration issued warnings that products containing

                   xanthan gum have been linked to illness and death in infants. 3

               b. Potassium Sorbate is a synthetic preservative. 4 See 21 C.F.R. § 582.3640. It is

                   created by using potassium hydroxide (KOH) to neutralize sorbic acid (C6H8O2).




2
    https://honeydewproducts.com/pages/about
3 Jennifer Beal, MPH et al., Late Onset Necrotizing Enterocolitis in Infants Following Use of a Xanthan Gum-Containing
Thickening Agent, 161 THE JOURNAL OF PEDIATRICS 2, 354 (2012).
4 http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2011/ucm274535.htm.

                                                             17
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 18 of 42 PageID #: 18




                  The resulting potassium sorbate may be crystallized from aqueous ethanol.

                  Studies have shown Potassium Sorbate to have genotoxic effects on humans and

                  other mammals. 5 It causes chromosomal aberrations in cells, which can trigger

                  the development of cancer. 6

             c. Tocopherol are a synthetic, inert ingredient used pre and post-harvest as an

                  ingredient in pesticide formulations applied to growing crops or to raw

                  agricultural commodities after harvest. See 40 C.F.R. §180.910.

             d. Glyceryl Stearate (Stearic Acid) is a mixture of variable proportions of glyceryl

                  monostearate, glyceryl monopalmitate, and glyceryl esters of fatty acids present in

                  commercial stearic acid. It is recognized by federal regulations as synthetic. See

                  7 C.F.R. § 205.605(b).
                                                                               7
             e. Disodium EDTA is a synthetic chelating agent.

             f. Glyceryl Oleate is a mixture of monoglycerides. It is used primarily as an

                  emulsifier in cosmetic products. 8
                                                                                                       9
             g. Cocamidopropyl Betaine (Coco Betaine) is a synthetic surfactant.




5 Sevcan Mamur et al., Does Potassium Sorbate Induce Genotoxic or Mutagenic Effects in Lymphocytes?, TOXICOLOGY IN VITRO
790, 793 (2010).
6 Id.
7
  http://www.ewg.org/skindeep/ingredient/702146/DISODIUM_EDTA/
8
  http://www.beauty-review.nl/wp-content/uploads/2014/07/Final-Report-on-the-Safety-Assessment-of-Glyceryl-
Oleate.pdf
9
  http://www.fda.gov/downloads/CombinationProducts/JurisdictionalInformation/RFDJurisdictionalDecisions/Redac
tedDecisionLetters/UCM113805.pdf
                                                          18
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 19 of 42 PageID #: 19




               h. Lauryl Glucoside is a synthetic surfactant or dispersant. It is synthesized by

                   reacting an alcohol or mixture of alcohols with a cyclic form of glucose or

                   glucose polymers. 10

               i. Coco Glucoside is a synthetic ingredient obtained by the condensation of glucose

                   and coconut alcohol. 11

               j. Panthenol is a synthetic compound, produced by adding propanolamine to

                   optically active alpha, gamma-dihydroxy-beta,beta-dimethylbutyrolacton, such as

                   by combining 3-amino-1-propanolamine with the lactone of 2,4-dihydroxy-3,3-

                   dimethyl butyric acid or the panthotheinc lactone of 2,4-dihydroxy-3,3-dimethyl

                   butyric acid.

               k. Cetearyl Alcohol is a synthetic flavoring substance and adjuvant. See 21 C.F.R.

                   §172.515.

               l. Menthol is a synthetic flavoring substance and adjuvant. See 21 C.F.R. 172.515.

               m. Caprylic/Capric Triglyceride is the chemical name for octanoic acid. It is

                   commercially prepared by oxidation of n -octanol or by fermentation and

                   fractional distillation of the volatile fatty acids present in coconut oil. See 21

                   C.F.R. §184.1025.




10   http://www.ewg.org/skindeep/ingredient/703445/LAURYL_GLUCOSIDE/.
 http://www.newdirections.com.au/articles/images/Decyl-Glucoside-and-Other-Alkyl-Glucosides-as-Used-in-
11

Cosmetics.pdf
                                                        19
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 20 of 42 PageID #: 20




              n. Sodium benzoate is a synthetic preservative. 12 Sodium benzoate is produced by

                   the neutralization of benzoic acid with sodium hydroxide, or by adding benzoic

                   acid to a hot concentrated solution of sodium carbonate until effervescence

                   ceases. The solution is then evaporated, cooled and allowed to crystalize or

                   evaporate to dryness, and then granulated. It does not occur naturally. 13 Sodium

                   benzoate has been shown to cause DNA damage and chromosomal aberrations. 14

                   When sodium benzoate combines with ascorbic acid (an ingredient common in

                   many food products) the two substances can react to produce benzene, which is a

                   highly toxic carcinogen.

              o. Phenoxyethanol is toxic by definition under federal law, based on animal testing

                   demonstrating that the substance is lethal even in very small doses. Even short

                   exposure could cause serious temporary or residual injury. It is toxic to the

                   kidneys, the nervous system, and the liver. It is extremely hazardous in case of

                   eye contact and very hazardous in case of skin contact (defatting the skin and

                   adversely affecting the central nervous system and peripheral nervous system,

                   causing headaches, tremors, and central nervous system depression). It is also

                   very hazardous in case of ingestion or inhalation. It degrades into substances that

                   are even more toxic. It is a category 2 germ cell mutagen, meaning that it is



12 http://www.ewg.org/skindeep/ingredient/705989/SODIUM_BENZOATE/;

http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2011/ucm274535.htm.
13 21 C.F.R. § 184.1733.
14 N. Zengin et al., The Evaluation of the Genotoxicity of Two Food Preservatives: Sodium Benzoate and Potassium Benzoate,

FOOD AND CHEMICAL TOXICOLOGY 763, 764-68 (2011).
                                                             20
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 21 of 42 PageID #: 21




                  suspected of mutating human cells in a way that can be transmitted to children

                  conceived after exposure. Phenoxyethanol is an ethylene glycol ether, which is

                  known to cause wasting of the testicles, reproductive changes, infertility, and

                  changes to kidney function. Phenoxyethanol is also category 2 carcinogen,

                  meaning that it is suspected to induce cancer or increase its incidence.

              p. Glycerin is a factory-produced texturizer that is created by complex processing.

                  It is recognized by federal regulations as synthetic. See 7 C.F.R. § 205.605(b). It

                  is commonly used as a filler and thickening agent. It requires multiple processing

                  steps in an industrial environment to create Glycerin. Therefore, it cannot be

                  described as “natural.” A technical evaluation report compiled by the USDA

                  AMS Agricultural Analytics Division for the USDA National Organic Program

                  explains that Glycerin is “produced by a hydrolysis of fats and oils” and is listed

                  in the USDA Organic Program’s National List as a “synthetic nonagricultural

                  (nonorganic) substance.” The same report lists several methods of producing

                  Glycerin, each of which involve numerous steps that include the use of high

                  temperatures, pressure, and purification to get an end product.

                                 Processes for producing glycerin by hydrolysis of fats and oils 15

 Lemmens Fryer’s Process                                  Oil or fat is subjected in an autoclave to the conjoint
                                                          action of heat and pressure (about 100 PSI) in the
                                                          presence of an emulsifying and accelerating agent, e.g.
                                                          zinc oxide or hydroxide (sodium hydroxide can be
                                                          substituted) for about eight hours. The strong solution
                                                          of glycerin formed is withdrawn and replaced by a
                                                          quantity of hot, clean and preferably distilled water

15
     https://www.ams.usda.gov/sites/default/files/media/Glycerin%20Petition%20to%20remove%20TR%202013.pdf
                                                       21
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 22 of 42 PageID #: 22



                                                      equal to about one third to one fourth of the weight of
                                                      the original charge of oil or fat and treatment continued
                                                      for an additional four hours. The dilute glycerin
                                                      obtained from the latter part of the process is drawn off
                                                      and used for the initial treatment of the further charge
                                                      of oil or fat.
 Budde and Robertson’s Process                        The oils or fats are heated and mechanically agitated
                                                      with water and sulphuric acid gas, under pressure in a
                                                      closed vessel or autoclave. The advantage claimed for
                                                      the process are that the contents of the vessel are free
                                                      from foreign matter introduced by reagents and need
                                                      no purification; that the liberated glycerin is in the
                                                      form of a pure and concentrated solution; that no
                                                      permanent emulsion is formed and that the fatty acids
                                                      are not discolored.
 Ittner’s Process                                     Coconut oil is kept in an autoclave in the presence of
                                                      water at 70 atmospheres pressure and 225-245oC
                                                      temperature and split into fatty acids and glycerin, both
                                                      being soluble under these conditions in water. The
                                                      glycerin solution separates in the bottom of the
                                                      autoclave. The aqueous solution contains at the end of
                                                      the splitting process more than 30 percent glycerin.
 Continuous High-Pressure Hydrolysis                  In this process a constant flow of fat is maintained
                                                      flowing upward through an autoclave column tower
                                                      against a downward counterflow of water at a pressure
                                                      of 600 PSI maintained at temperature of 480-495oF.
                                                      Under these conditions, the fat is almost completely
                                                      miscible in water and the hydrolysis take place in a
                                                      very short time. The liberated fatty acids, washed free
                                                      of glycerin by the downward percolating water, leave
                                                      the top of the column and pass through a flash tank
                                                      while the liberated glycerin dissolves in the downward
                                                      flow of water and is discharged from the bottom of the
                                                      tower into the sweet-water storage tank.



        9.          Whether Defendant's labeling of the Products as natural is deceptive is judged by

whether it would deceive or mislead a reasonable person. To assist in ascertaining what a

reasonable consumer believes the term natural means, one can look to the regulatory agencies for

their guidance.



                                                   22
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 23 of 42 PageID #: 23




       10.     In 2013, the United States Department of Agriculture (“USDA”) issued a Draft

Guidance Decision Tree for Classification of Materials as Synthetic or Nonsynthetic (Natural). In

accordance with this decision tree, a substance is natural—as opposed to synthetic—if: (a) it is

manufactured, produced, or extracted from a natural source (i.e. naturally occurring mineral or

biological matter); (b) it has not undergone a chemical change (i.e. a process whereby a substance

is transformed into one or more other distinct substances) so that it is chemically or structurally

different than how it naturally occurs in the source material; or (c) the chemical change was created

by a naturally occurring biological process such as composting, fermentation, or enzymatic

digestion or by heating or burning biological matter. (Exhibit A).

       11.     Congress has defined "synthetic" to mean “a substance that is formulated or

manufactured by a chemical process or by a process that chemically changes a substance extracted

from naturally occurring plants, animals, or mineral sources . . . .” 7 U.S.C. § 6502 (21).

       12.     Consumers lack the meaningful ability to test or independently ascertain or verify

whether a product is natural, especially at the point of sale. Consumers would not know the true

nature of the ingredients merely by reading the ingredients label.

       13.     Discovering that the ingredients are not natural and are actually synthetic requires

a scientific investigation and knowledge of chemistry beyond that of the average consumer. This

is why, even though the ingredients listed above are identified on the back of the Products’

packaging in the ingredients listed, the reasonable consumer would not understand – nor are they

expected to understand - that these ingredients are synthetic.




                                                 23
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 24 of 42 PageID #: 24




       14.     Moreover, the reasonable consumer is not expected or required to scour the

ingredients list on the back of the Products in order to confirm or debunk Defendant's prominent

claims, representations, and warranties that the Products are “Natural” and/or “100% Natural.”

       15.     Defendant did not disclose that the above listed ingredients are synthetic

ingredients. A reasonable consumer understands Defendant's “Natural” and/or “100% Natural”

claims to mean that the Products are “Natural” and/or “100% Natural” and do not contain synthetic

ingredients.

       16.     Defendant has thus violated, inter alia, NY General Business Law § 392-b by: a)

putting upon an article of merchandise, bottle, wrapper, package, label or other thing, containing

or covering such an article, or with which such an article is intended to be sold, or is sold, a false

description or other indication of or respecting the kind of such article or any part thereof; and b)

selling or offering for sale an article, which to its knowledge is falsely described or indicated upon

any such package, or vessel containing the same, or label thereupon, in any of the particulars

specified.

       17.     Consumers rely on label representations and information in making purchasing

decisions.

       18.     The marketing of the Products as “Natural” and/or “100% Natural” in a prominent

location on the labels of the Products, throughout the Class Period, evidences Defendant's

awareness that “Natural” and/or “100% Natural” claims are material to consumers.




                                                 24
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 25 of 42 PageID #: 25




        19.    Defendant's deceptive representations and omissions are material in that a

reasonable person would attach importance to such information and would be induced to act upon

such information in making purchase decisions.

        20.    Plaintiff and the Class members reasonably relied to their detriment on Defendant's

misleading representations and omissions.

        21.    Defendant's false, misleading, and deceptive misrepresentations and omissions are

likely to continue to deceive and mislead reasonable consumers and the general public, as they

have already deceived and misled Plaintiff and the Class members.

        22.    In making the false, misleading, and deceptive representations and omissions

described herein, Defendant knew and intended that consumers would pay a premium for Products

labeled as being “Natural” and/or “100% Natural” over comparable products not so labeled.

        23.    As an immediate, direct, and proximate result of Defendant's false, misleading, and

deceptive representations and omissions, Defendant injured Plaintiff and the Class members in

that they:

               a.      Paid a sum of money for Products that were not what Defendant
        represented;

               b.      Paid a premium price for Products that were not what Defendant
        represented;

               c.     Were deprived of the benefit of the bargain because the Products
        they purchased were different from what Defendant warranted; and

               d.     Were deprived of the benefit of the bargain because the Products
        they purchased had less value than what Defendant represented.




                                               25
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 26 of 42 PageID #: 26




        24.     Had Defendant not made the false, misleading, and deceptive representations and

omissions, Plaintiff and the Class members would not have been willing to pay the same amount

for the Products they purchased.

        25.     Plaintiff and the Class members paid for Products that are “Natural” and/or “100%

Natural” but received Products that are not “Natural” and/or “100% Natural.” The Products

Plaintiff and the Class members received were worth less than the Products for which they paid.

        26.     Plaintiff and the Class members all paid money for the Products: however, Plaintiff

and the Class members did not obtain the full value of the advertised Products due to Defendant's

misrepresentations and omissions. Plaintiff and the Class members purchased, purchased more of,

and/or paid more for the Products than they would have had they known the truth about the

Products. Consequently, Plaintiff and the Class members have suffered injury in fact and lost

money as a result of Defendant's wrongful conduct.

                                 JURISDICTION AND VENUE

        27.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. section 1332(d) in that: (1) this is a class action involving more than 100 class members;

(2) Plaintiff is a citizen of the State of New York, Defendant Honeydew Products LLC is a citizen

of the State of New Jersey; and (3) the amount in controversy is in excess of $5,000,000, exclusive

of interests and costs.

        28.     This Court has personal jurisdiction over Defendant because Defendant conducts

and transacts business in the State of New York, contracts to supply goods within the State of New

York, and supplies goods within the State of New York.

                                                26
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 27 of 42 PageID #: 27




       29.     Venue is proper because Plaintiff and many Class Members reside in the Eastern

District of New York, and throughout the State of New York. A substantial part of the events or

omissions giving rise to the classes’ claims occurred in this district.

                                             PARTIES

Plaintiff

       30.     Plaintiff is an individual consumer who, at all times material hereto, was a citizen

of the State of New York.        Plaintiff purchased the Products during the Class Period. The

packaging of the Products Plaintiff purchased contained the representation that they were

“Natural” and/or “100% Natural.” Plaintiff believes that products that are labeled as “Natural”

and/or “100% Natural” do not contain synthetic ingredients.           Plaintiff believes a synthetic

ingredient is formulated or manufactured by a chemical process or by a process that chemically

changes a substance extracted from naturally occurring plant, animal, or mineral sources. If the

Products actually were “Natural” and/or “100% Natural,” as represented on the Products’ labels,

Plaintiff would purchase the Products in the immediate future.

       31.     Had Defendant not made the false, misleading, and deceptive representation that

the Products were “Natural” and/or “100% Natural,” Plaintiff would not have been willing to pay

the same amount for the Products, and, consequently, would not have been willing to purchase the

Products. Plaintiff purchased, purchased more of, and/or paid more for the Products than she

would have had she known the truth about the Products. The Products Plaintiff received were

worth less than the Products for which she paid. Plaintiff was injured in fact and lost money as a

result of Defendant's improper conduct.

                                                  27
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 28 of 42 PageID #: 28




Defendant

          32.   Defendant Honeydew Products LLC is a corporation with its principal place of

business in Farmingdale, New Jersey.           Defendant manufactures, markets, advertises, and

distributes the Products throughout the United States. Defendant created and/or authorized the

false, misleading, and deceptive advertisements, packaging, and labeling for the Products.

                                     CLASS ALLEGATIONS

          33.   Plaintiff brings this matter on behalf of herself and those similarly situated. As

detailed at length in this Complaint, Defendant orchestrated deceptive marketing and labeling

practices. Defendant's customers were uniformly impacted by and exposed to this misconduct.

Accordingly, this Complaint is uniquely situated for class-wide resolution, including injunctive

relief.

          34.   The Class is defined as all consumers who purchased the Products anywhere in the

United States during the Class Period (the “Class”).

          35.   Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

of individuals who purchased the Products in the State of New York at any time during the Class

Period (the “New York Subclass”).

          36.   The Class and New York Subclass shall be referred to collectively throughout the

Complaint as the Class.

          37.   The Class is properly brought and should be maintained as a class action under Rule

23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

adequacy because:

                                                   28
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 29 of 42 PageID #: 29




       38.    Numerosity: Class Members are so numerous that joinder of all members is

impracticable. Plaintiff believes that there are thousands of consumers who are Class Members

described above who have been damaged by Defendant's deceptive and misleading practices.

       39.    Commonality: The questions of law and fact common to the Class Members which

predominate over any questions which may affect individual Class Members include, but are not

limited to:

              a. Whether Defendant is responsible for the conduct alleged herein which was

                 uniformly directed at all consumers who purchased the Products;

              b. Whether Defendant's misconduct set forth in this Complaint demonstrates that

                 Defendant has engaged in unfair, fraudulent, or unlawful business practices

                 with respect to the advertising, marketing, and sale of their Products;

              c. Whether Defendant made false and/or misleading statements to the Class and

                 the public concerning the contents of its Products;

              d. Whether Defendant's false and misleading statements concerning its Products

                 were likely to deceive the public;

              e. Whether Plaintiff and the Class are entitled to injunctive relief; and

              f. Whether Plaintiff and the Class are entitled to money damages under the same

                 causes of action as the other Class Members?

       40.    Typicality: Plaintiff is a member of the Class. Plaintiff’s claims are typical of the

claims of each Class Member in that every member of the Class was susceptible to the same




                                               29
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 30 of 42 PageID #: 30




deceptive, misleading conduct and purchased Defendant's Products. Plaintiff is entitled to relief

under the same causes of action as the other Class Members.

       41.      Adequacy: Plaintiff is an adequate Class representative because her interests do not

conflict with the interests of the Class Members she seeks to represent, her consumer fraud claims

are common to all members of the Class and she has a strong interest in vindicating her rights, she

has retained counsel competent and experienced in complex class action litigation, and counsel

intends to vigorously prosecute this action.

       42.      Predominance: Pursuant to Rule 23(b)(3), common issues of law and fact identified

above predominate over any other questions affecting only individual members of the Class. The

Class issues fully predominate over any individual issue because no inquiry into individual conduct

is necessary; all that is required is a narrow focus on Defendant's deceptive and misleading

marketing and labeling practices.

       43.      Superiority: A class action is superior to the other available methods for the fair

and efficient adjudication of this controversy because:

             a. The joinder of thousands of individual Class Members is impracticable,

                cumbersome, unduly burdensome, and a waste of judicial and/or litigation

                resources;

             b. The individual claims of the Class Members may be relatively modest compared

                with the expense of litigating the claim, thereby making it impracticable, unduly

                burdensome, and expensive—if not totally impossible—to justify individual

                actions;

                                                 30
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 31 of 42 PageID #: 31




             c. When Defendant's liability has been adjudicated, all Class Members’ claims can be

                 determined by the Court and administered efficiently in a manner far less

                 burdensome and expensive than if it were attempted through filing, discovery, and

                 trial of all individual cases;

             d. This class action will promote orderly, efficient, expeditious, and appropriate

                 adjudication and administration of Class claims;

             e. Plaintiff knows of no difficulty to be encountered in the management of this action

                 that would preclude its maintenance as a class action;

             f. This class action will assure uniformity of decisions among Class Members;

             g. The Class is readily definable and prosecution of this action as a class action will

                 eliminate the possibility of repetitious litigation;

             h. Class Members’ interests in individually controlling the prosecution of separate

                 actions is outweighed by their interest in efficient resolution by single class action;

                 and

             i. It would be desirable to concentrate in this single venue the litigation of all plaintiffs

                 who were induced by Defendant's uniform false advertising to purchase its Products

                 as “Natural” and/or “100% Natural.”

       44.       Accordingly, this Class is properly brought and should be maintained as a class

action under Rule 23(b)(3) because questions of law or fact common to Class Members

predominate over any questions affecting only individual members, and because a class action is

superior to other available methods for fairly and efficiently adjudicating this controversy.

                                                    31
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 32 of 42 PageID #: 32




                                INJUNCTIVE CLASS RELIEF

       45.      Rules 23(b)(1) and (2) contemplate a class action for purposes of seeking class-

wide injunctive relief. Here, Defendant has engaged in conduct resulting in misleading consumers

about ingredients in its Products. Since Defendant's conduct has been uniformly directed at all

consumers in the United States, and the conduct continues presently, injunctive relief on a class-

wide basis is a viable and suitable solution to remedy Defendant's continuing misconduct. Plaintiff

would purchase the Products again if the ingredients were changed so that they were “Natural”

and/or “100% Natural.”

       46.      The injunctive Class is properly brought and should be maintained as a class action

under Rule 23(a), satisfying the class action prerequisites of numerosity, commonality, typicality,

and adequacy because:

             a. Numerosity: Individual joinder of the injunctive Class Members would be wholly

                impracticable. Defendant's Products have been purchased by thousands of people

                throughout the United States;

             b. Commonality: Questions of law and fact are common to members of the Class.

                Defendant's misconduct was uniformly directed at all consumers.          Thus, all

                members of the Class have a common cause against Defendant to stop its

                misleading conduct through an injunction. Since the issues presented by this

                injunctive Class deal exclusively with Defendant's misconduct, resolution of these

                questions would necessarily be common to the entire Class. Moreover, there are




                                                32
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 33 of 42 PageID #: 33




                common questions of law and fact inherent in the resolution of the proposed

                injunctive class, including, inter alia:

                       i. Resolution of the issues presented in the 23(b)(3) class;

                      ii. Whether members of the Class will continue to suffer harm by virtue of

                          Defendant's deceptive product marketing and labeling; and

                     iii. Whether, on equitable grounds, Defendant should be prevented from

                          continuing to deceptively mislabel its Products as “Natural” and/or “100%

                          Natural?”

             c. Typicality: Plaintiff’s claims are typical of the claims of the injunctive Class

                because her claims arise from the same course of conduct (i.e. Defendant's

                deceptive and misleading marketing, labeling, and advertising practices). Plaintiff

                is a typical representative of the Class because, like all members of the injunctive

                Class, she purchased Defendant's Products which were sold unfairly and

                deceptively to consumers throughout the United States.

             d. Adequacy: Plaintiff will fairly and adequately represent and protect the interests of

                the injunctive Class. Her consumer protection claims are common to all members

                of the injunctive Class and she has a strong interest in vindicating her rights. In

                addition, Plaintiff and the Class are represented by counsel who is competent and

                experienced in both consumer protection and class action litigation.

       47.      The injunctive Class is properly brought and should be maintained as a class action

under Rule 23(b)(2) because Plaintiff seeks injunctive relief on behalf of the Class Members on

                                                  33
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 34 of 42 PageID #: 34




grounds generally applicable to the entire injunctive Class. Certification under Rule 23(b)(2) is

appropriate because Defendant has acted or refused to act in a manner that applies generally to the

injunctive Class (i.e. Defendant has marketed its Products using the same misleading and deceptive

labeling to all of the Class Members). Any final injunctive relief or declaratory relief would benefit

the entire injunctive Class as Defendant would be prevented from continuing its misleading and

deceptive marketing practices and would be required to honestly disclose to consumers the nature

of the contents of its Products. Plaintiff would purchase the Products again if the ingredients were

changed so that they indeed are “Natural” and/or “100% Natural.”

                                 FIRST CAUSE OF ACTION
                         VIOLATION OF NEW YORK GBL § 349
                   (On Behalf of Plaintiff and New York Subclass Members)

        48.     Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

        49.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state . . .”

        50.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

deceptive acts and practices in violation of GBL § 349, and as such, Plaintiff and the New York

Subclass Members seek monetary damages and the entry of preliminary and permanent injunctive

relief against Defendant, enjoining them from inaccurately describing, labeling, marketing, and

promoting the Products.

        51.     There is no adequate remedy at law.

                                                 34
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 35 of 42 PageID #: 35




        52.    Defendant misleadingly, inaccurately, and deceptively advertises and markets its

Products to consumers.

        53.    Defendant's improper consumer-oriented conduct—including labeling and

advertising the Products as being “Natural” and/or “100% Natural” —is misleading in a material

way in that it, inter alia, induced Plaintiff and the New York Subclass Members to purchase and

pay a premium for Defendant's Products and to use the Products when they otherwise would not

have. Defendant made its untrue and/or misleading statements and representations willfully,

wantonly, and with reckless disregard for the truth.

        54.    Plaintiff and the New York Subclass Members have been injured inasmuch as they

paid a premium for products that were—contrary to Defendant's representations— not “Natural”

and/or “100% Natural.” Accordingly, Plaintiff and the New York Subclass Members received less

than what they bargained and/or paid for.

        55.    Defendant's advertising and Products’ packaging and labeling induced Plaintiff and

the New York Subclass Members to buy Defendant's Products and to pay a premium price for

them.

        56.    Defendant's deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiff and the New York Subclass Members have been damaged thereby.

        57.    As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

Plaintiff and the New York Subclass Members are entitled to monetary, statutory, compensatory,




                                                35
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 36 of 42 PageID #: 36




treble and punitive damages, injunctive relief, restitution, and disgorgement of all moneys obtained

by means of Defendant's unlawful conduct, interest, and attorneys’ fees and costs.

                              SECOND CAUSE OF ACTION
                        VIOLATION OF NEW YORK GBL § 350
                (On Behalf of Plaintiff and the New York Subclass Members)

       58.     Plaintiff repeats and realleges each and every allegation contained in all the

foregoing paragraphs as if fully set forth herein.

       59.     N.Y. Gen. Bus. Law § 350 provides, in part, as follows:

                               False advertising in the conduct of any business, trade or commerce
                               or in the furnishing of any service in this state is hereby declared
                               unlawful.

       60.     N.Y. Gen. Bus. Law § 350a(1) provides, in part, as follows:

                               The term ‘false advertising, including labeling, of a commodity, or
                               of the kind, character, terms or conditions of any employment
                               opportunity if such advertising is misleading in a material respect.
                               In determining whether any advertising is misleading, there shall be
                               taken into account (among other things) not only representations
                               made by statement, word, design, device, sound or any combination
                               thereof, but also the extent to which the advertising fails to reveal
                               facts material in the light of such representations with respect to the
                               commodity or employment to which the advertising relates under
                               the conditions proscribed in said advertisement, or under such
                               conditions as are customary or usual . . .

       61.     Defendant's labeling and advertisements contain untrue and materially misleading

statements concerning Defendant's Products inasmuch as they misrepresent that the Products are

“Natural” and/or “100% Natural.”

       62.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

relied upon the labeling, packaging, and advertising and paid a premium for the Products which

                                                 36
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 37 of 42 PageID #: 37




were—contrary to Defendant's representations—not “Natural” and/or “100% Natural.”

Accordingly, Plaintiff and the New York Subclass Members received less than what they

bargained and/or paid for.

       63.     Defendant's advertising, packaging, and Products’ labeling induced Plaintiff and

the New York Subclass Members to buy Defendant's Products.

       64.     Defendant made its untrue and/or misleading statements and representations

willfully, wantonly, and with reckless disregard for the truth.

       65.     Defendant's conduct constitutes multiple, separate violations of N.Y. Gen. Bus.

Law § 350.

       66.     Defendant made the material misrepresentations described in this Complaint in

Defendant's advertising and on the Products’ packaging and labeling.

       67.     Defendant's material misrepresentations were substantially uniform in content,

presentation, and impact upon consumers at large. Moreover, all consumers purchasing the

Products were and continue to be exposed to Defendant's material misrepresentations.

       68.     As a result of Defendant's recurring, “unlawful” deceptive acts and practices,

Plaintiff and New York Subclass Members are entitled to monetary, statutory, compensatory,

treble and punitive damages, injunctive relief, restitution, and disgorgement of all moneys obtained

by means of Defendant's unlawful conduct, interest, and attorneys’ fees and costs.




                                                 37
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 38 of 42 PageID #: 38




                                THIRD CAUSE OF ACTION
                            BREACH OF EXPRESS WARRANTY
                         (On Behalf of Plaintiff and All Class Members)

       69.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       70.     Defendant provided Plaintiff and Class Members with an express warranty in the

form of written affirmations of fact promising and representing that the Products are “Natural”

and/or “100% Natural.”

       71.     The above affirmations of fact were not couched as “belief” or “opinion,” and were

not “generalized statements of quality not capable of proof or disproof.”

       72.     These affirmations of fact became part of the basis for the bargain and were material

to Plaintiff’s and Class Members’ transactions.

       73.     Plaintiff and Class Members reasonably relied upon Defendant's affirmations of

fact and justifiably acted in ignorance of the material facts omitted or concealed when they decided

to buy Defendant's Products.

       74.     Within a reasonable time after they knew or should have known of Defendant’s

breach, Plaintiff, on behalf of herself and Class Members, placed Defendant on notice of its breach

by mailing Defendant a pre-suit letter on November 4, 2020 giving Defendant an opportunity to

cure its breach, which it refused to do.

       75.     Defendant breached the express warranty because the Products are not “Natural”

and/or “100% Natural” because they contain synthetic ingredients.



                                                  38
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 39 of 42 PageID #: 39




       76.     As a direct and proximate result of Defendant's breach of the express warranty,

Plaintiff and Class Members were damaged in the amount of the price they paid for the Products,

in an amount to be proven at trial.

                               FOURTH CAUSE OF ACTION
                          VIOLATION OF THE MAGNUSON-MOSS
                          WARRANTY ACT, 15 U.S.C. § 2301 et seq.
                         (On Behalf of Plaintiff and All Class Members)

       77.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       78.     Plaintiff brings this claim individually and on behalf of all members of the Class.

Upon certification, the Class will consist of more than 100 named Plaintiffs.

       79.     The Magnuson-Moss Warranty Act provides a federal remedy for consumers who

have been damaged by the failure of a supplier or warrantor to comply with any obligation under

a written warranty or implied warranty, or other various obligations established under the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq.

       80.     The Products are “consumer products” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(1).

       81.     Plaintiff and other members of the Class are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

       82.     Defendant is a “supplier” and “warrantor” within the meaning of the Magnuson-

Moss Warranty Act, 15 U.S.C. §§ 2301(4) & 2301(5).




                                                39
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 40 of 42 PageID #: 40




            83.   Defendant represented in writing that the Products are “Natural” and/or “100%

Natural.”

            84.   These statements were made in connection with the sale of the Products and relate

to the nature of the Products and affirm and promise that the Products are as represented and defect

free and, as such, are “written warranties” within the meaning of the Magnuson-Moss Warranty

Act, 15 U.S.C. § 2301(6)(A).

            85.   As alleged herein, Defendant breached the written warranty by selling consumers

Products that are not “Natural” and/or “100% Natural.”

            86.   The Products do not conform to Defendant's written warranty and therefore violate

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. Consequently, Plaintiff and the other

members of the Class have suffered injury and are entitled to damages in an amount to be proven

at trial.

                                    FIFTH CAUSE OF ACTION
                                     UNJUST ENRICHMENT
                  (On Behalf of Plaintiff and All Class Members in the Alternative)

            87.    Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

            88.    Plaintiff, on behalf of herself and consumers nationwide, brings a claim for unjust

enrichment.

            89.    Defendant’s conduct violated, inter alia, state and federal law by manufacturing,

advertising, marketing, and selling its Products while misrepresenting and omitting material facts.




                                                   40
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 41 of 42 PageID #: 41




       90.     Defendant’s unlawful conduct as described in this Complaint allowed Defendant

to knowingly realize substantial revenues from selling its Products at the expense of, and to the

detriment or impoverishment of, Plaintiff and Class Members, and to Defendant’s benefit and

enrichment. Defendant has thereby violated fundamental principles of justice, equity, and good

conscience.

       91.     Plaintiff and Class Members conferred significant financial benefits and paid

substantial compensation to Defendant for the Products, which were not as Defendant represented

them to be.

       92.     Under New York’s common law principles of unjust enrichment, it is inequitable

for Defendant to retain the benefits conferred by Plaintiff and Class Members’ overpayments.

       93.     Plaintiff and Class Members seek disgorgement of all profits resulting from such

overpayments and establishment of a constructive trust from which Plaintiff and Class Members

may seek restitution.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues.

WHEREFORE, Plaintiff, on behalf of herself and the Class, prays for judgment as follows:

   (a) Declaring this action to be a proper class action and certifying Plaintiff as the representative

       of the Class under Rule 23 of the FRCP;

   (b) Entering preliminary and permanent injunctive relief against Defendant, directing

       Defendant to correct its practices and to comply with consumer protection statutes

       nationwide, including New York consumer protection laws;

                                                 41
Case 2:21-cv-00576-JMA-ST Document 1 Filed 02/03/21 Page 42 of 42 PageID #: 42




   (c) Awarding monetary damages and treble damages;

   (d) Awarding statutory damages of $50 per transaction, and treble damages for knowing and

      willful violations, pursuant to N.Y. GBL § 349;

   (e) Awarding statutory damages of $500 per transaction pursuant to N.Y. GBL § 350;

   (f) Awarding punitive damages;

   (g) Awarding Plaintiff and Class Members their costs and expenses incurred in this action,

      including reasonable allowance of fees for Plaintiff’s attorneys and experts, and

      reimbursement of Plaintiff’s expenses; and

   (h) Granting such other and further relief as the Court may deem just and proper.

Dated: February 3, 2021

                                                          THE SULTZER LAW GROUP P.C.


                                                             Jason P. Sultzer /s/
                                                   By: __________________________________
                                                                           Jason P. Sultzer, Esq.
                                                                             Joseph Lipari, Esq.
                                                               85 Civic Center Plaza, Suite 200
                                                                      Poughkeepsie, NY 12601
                                                                            Tel: (845) 483-7100
                                                                            Fax: (888) 749-7747
                                                              sultzerj@thesultzerlawgroup.com

                                                              Counsel for Plaintiff and the Class




                                              42
